
	

113 HR 5079 IH: To amend the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 to provide for the repatriation of unaccompanied alien children, and for other purposes.
U.S. House of Representatives
2014-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5079
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2014
			Mr. Calvert (for himself, Mr. Hunter, Mr. Cook, Mr. Rohrabacher, Mr. Royce, Mr. McClintock, Mr. Gary G. Miller of California, Mr. Issa, Mr. Nunes, Mr. Campbell, Mr. LaMalfa, Mr. McKeon, Mr. Rigell, Mr. Heck of Nevada, Mr. Stivers, Mr. Young of Alaska, Mr. Joyce, Mr. Farenthold, and Mr. Cole) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 to
			 provide for the repatriation of unaccompanied alien children, and for
			 other purposes.
	
	
		1.Repatriation of unaccompanied alien childrenSection 235(a) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008 (8 U.S.C. 1232(a)) is amended—
			(1)in paragraph (2)—
				(A)by amending the heading to read as follows: Rules for unaccompanied alien children.;
				(B)in subparagraph (A), in the matter preceding clause (i), by striking who is a national or habitual resident of a country that is contiguous with the United States; and
				(C)in subparagraph (C)—
					(i)by amending the heading to read as follows: Agreements with foreign countries.; and
					(ii)in the matter preceding clause (i), by striking countries contiguous to the United States and inserting any foreign country that the Secretary determines appropriate; and
					(2)in paragraph (5)(D), in the matter preceding clause (i), by striking , except for an unaccompanied alien child from a contiguous country subject to the exceptions under
			 subsection (a)(2), and inserting who does not meet the criteria listed in paragraph (2)(A).
			
